United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3660
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Scott L. Haynes,                         *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: November 14, 2005
                                  Filed: November 22, 2005
                                   ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       The Government charged Scott L. Haynes with possession of an unregistered
12-gauge Browning semiautomatic shotgun having a barrel length of less than
eighteen inches, being a felon in possession of a 12-gauge Browning semiautomatic
shotgun with the same serial number, possession of a stolen shotgun, and possession
of a stolen vehicle. A jury convicted Haynes. Citing Blakely v. Washington, 124 S.
Ct. 2531 (2004), Haynes objected at sentencing to the use of facts not decided by the
jury as the basis for increases from the minimum sentence, including the career
offender increase in U.S.S.G. § 4B1.1. The district court* consulted the Sentencing
Reform Act of 1984, treated the Guidelines as advisory, found Haynes was a career
offender, and sentenced him to 360 months in prison. After Haynes’s sentencing, the
Supreme Court decided United States v. Booker, 542 U.S. ___, 125 S. Ct. 738 (2005)
(Sixth Amendment precludes imposition of sentencing increases based on facts (other
than earlier conviction) not admitted by the defendant or found by a jury beyond a
reasonable doubt).

       On appeal, Haynes contends the district court enhanced his sentence under the
career offender guideline in violation of Booker. A defendant is a career offender if
the offense of conviction is a felony that is a crime of violence and the defendant has
at least two earlier felony convictions for crimes of violence. U.S.S.G. § 4B1.1(a); see
id. § 4B1.2(a) (defining crime of violence), id. § 4B1.2(c) (defining two earlier felony
convictions). Haynes argues a jury, rather than the district court, should have made
the findings that Haynes’s possession of a sawed-off shotgun and his earlier
convictions for residential burglaries were crimes of violence. We have repeatedly
rejected this argument, however, holding Booker does not apply to the judicial
determination of whether an offense is a crime of violence. See United States v.
Smith, 422 F.3d 715, 723 (8th Cir. 2005).

       Reviewing the issue de novo, we conclude the offenses were crimes of violence
under U.S.S.G. § 4B1.2(a). Smith, 422 F.3d at 722. Possession of a sawed-off
shotgun is a crime of violence under U.S.S.G. § 4B1.2(a). United States v. Allegree,
175 F.3d 648, 651(8th Cir. 1999); United States v. Johnson, 246 F.3d 330, 334-35 (4th
Cir. 2001). Further, Haynes’s residential burglaries are crimes of violence as defined
in U.S.S.G. § 4B1.2(a)(2). United States v. Wright, 340 F.3d 724, 735 (8th Cir. 2003).




      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnestoa.

                                          -2-
Haynes did not challenge the documentation regarding his earlier crimes, and the
district court did not have to look beyond the fact of the convictions to determine they
were crimes of violence. See Smith, 422 F.3d at 722-23.

      We thus affirm Haynes’s sentence.
                     ______________________________




                                          -3-